 

Exhibit 10.15

As of October 9, 2014

Ji-Yeun Lee

[Home Address]

Dear Ji-Yeun:

This letter agreement (“Partner Agreement”) sets forth the standard terms and
conditions of your role as a Partner (“Partner”) following the “Closing” (as
defined below).  The terms and conditions of this Partner Agreement shall be
conditioned upon the consummation of the “Closing” as defined in the Transaction
Agreement (the “Transaction Agreement”) dated as of the date hereof by and among
(i) The Blackstone Group, L.P., a Delaware limited partnership (“Blackstone
Group”), Blackstone Holdings I L.P., a Delaware limited partnership
(“Holdings”), New Advisory GP L.L.C., a Delaware limited liability company and
wholly-owned subsidiary of Holdings (“New GP” and collectively with Blackstone
Group and Holdings, “Blackstone”), (ii) New Advisory L.P., a Delaware limited
partnership wholly-owned by Holdings and certain of its Affiliates (as limited
partners) and New GP (as general partner) (“New LP”), (iii) PJT Capital LP, a
Delaware limited partnership (the “Partnership”), (iv) PJT Management, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), (v) Mr. Paul J. Taubman (the “Founder”) and (vi) the
Persons who become “Seller Parties” thereunder.  If the Transaction Agreement is
terminated prior to the Closing, then no person shall have any obligation or
rights under this Partner Agreement. Terms specific to you shall be set forth in
Schedule A hereto and all restrictive covenants are set forth in Schedule B
hereto.  “New LP Entities” means New LP and its current and future affiliates;
provided that, following the Closing, “New LP Entities” shall exclude Blackstone
and its affiliates.  The limited liability company agreement, limited
partnership agreement or other governing agreement of any New LP Entity in which
you have a partnership, membership or other participation interest, in each case
now or hereafter in existence and as amended and/or restated, is herein called
such New LP Entity’s “Governing Agreement.”

1. Title; Reporting; Key Responsibilities.

 

(a)

You will be a Partner of New LP, serving in the business group listed in Section
(1) of Schedule A hereto (the “Business Group”).

 

(b)

You will report to the person or body listed in Section (2) of Schedule A
hereto.

 

(c)

Your title is listed in Section (3) of Schedule A hereto.

 

(d)

Your initial primary work location is listed in Section (4) of Schedule A
hereto, although you are expected to travel frequently in connection with your
responsibilities.

New Advisory L.P.

345 Park Avenue

New York, NY 10154

212 583-5000

--------------------------------------------------------------------------------

 

2. Annual Draw; Health and Related Benefits; Bonus.  

(a) Except as otherwise provided herein, you will be paid such distributions and
benefits as may be determined by New LP from time to time.  Effective as of the
Effective Date, you will be entitled to a draw at the annual rate of $350,000
(prorated for any portion of a calendar year in which you are not a Partner),
payable in equal monthly installments against your allocable share of the net
pre-tax income of certain New LP Entities and your annual bonus compensation.
You understand and agree that, except as otherwise provided in Schedule A, (x)
the amounts and types of your distributions, compensation, profit sharing and
benefits remain at all times subject to the sole discretion of New LP and are
subject to change at any time; and (y) New LP may alter, amend, modify,
discontinue or supplement any and all compensation, profit sharing, benefits,
policies and programs at any time in its sole discretion.  

(b) You will receive health care insurance and other benefits related to such
health care insurance comparable to those provided generally to all
Partners.  You hereby acknowledge that, as a Partner, you will be responsible
for the payment of such insurance and other benefits.  You also will receive all
other benefits generally available to other Partners, including five weeks of
annual vacation (prorated for any calendar year in which you are a Partner for
less than the entire calendar year).  

(c) During your service at New LP (in any capacity) and until the expiration of
all transfer restrictions applicable to any limited partner interests or units
you may hold of New LP (collectively the “New LP Units”), you agree (on behalf
of yourself and any and all estate planning vehicles, partnerships or other
legal entities controlled by or affiliated with you (“Affiliated Vehicles”))
that all New LP Units held by you and all such Affiliated Vehicles will only be
held in an account at New LP’s equity plan administrator or otherwise
administered by such administrator.

3. Equity Awards.

(a) Founder Units.  In connection with the Closing and contingent on your
continued services through the Closing, you will receive a number of unvested
Founder Units in New LP containing the terms and conditions set forth in the
Transaction Agreement and the Governing Agreement for New LP.  The number of
Founder Units allocated to you will be determined as provided in the Transaction
Agreement.  

(b) Founder Earn-Out Units.  In connection with the Closing and contingent on
your continued services through the Closing, you will receive a number of
unvested Founder Earn-Out Units in New LP on terms and conditions determined by
New LP in its sole discretion.

(c) Termination of Service.  Notwithstanding anything to the contrary in the
Transaction Agreement or otherwise, in the event that your service to New LP is
terminated for any reason other than your resignation of service without Good
Reason or your termination of service by New LP for Cause, then, subject to
Section IV.B. of the Non-Competition Agreement (x) all of your then unvested
Founder Units will remain outstanding and eligible to vest notwithstanding such
termination of service as provided in clause (z) below, (y) all of your then
unvested Founder Earn-Out Units will be forfeited to the extent the share price
performance

 

--------------------------------------------------------------------------------

 

conditions have not then been satisfied, unless otherwise determined by the
Founder and (z) all of your then unvested Founder Units shall vest on their
regularly scheduled vesting dates during the period that you are bound by the
non-competition, non-solicitation or non-interference covenants set forth in
Sections I.A., I.B. and I.C. of the Non-Competition Agreement (the “Restriction
Period”) and all such units shall fully vest upon the expiration of the
Restriction Period or the date of your death, if earlier, notwithstanding such
termination of service.  For purposes of this Partner Agreement “Cause” has the
meaning set forth in Section 5(b) hereof and “Good Reason” means the occurrence
of any of the following events without your written consent:  (i) a material
adverse change in your title, authority, duties or responsibilities, (ii) the
relocation of your principal place of employment by more than 50 miles, (iii) a
material breach by New LP or its affiliates of this Agreement or any other
material agreement with New LP or its affiliates, or (iv) the failure by New LP
to obtain written assumption of this Partner Agreement by a purchaser or
successor of New LP; provided, that, you must provide a notice of termination to
New LP within 60 days of the occurrence of the event constituting Good Reason,
and in the event you provides notice of Good Reason, New LP will have the
opportunity to cure such event constituting Good Reason within 30 days of
receiving such notice. For the avoidance of doubt, except as may otherwise be
provided pursuant to the terms of such awards, no equity-based awards other than
Founder Units and Founder Earn-Out Units will be subject to the foregoing
provisions.

4. Compliance; Restrictive Covenants.

(a) You acknowledge and agree that you will be subject to all applicable
provisions of the New LP compliance policies that apply to Partners generally.  

(b) You acknowledge that you have executed the Partner Non-Competition and
Non-Solicitation Agreement, attached hereto as Schedule B (the “Non-Competition
Agreement”), and agree that the terms thereof are incorporated herein by
reference.  

(c) Except as otherwise provided herein, you acknowledge and agree that becoming
a party to this Partner Agreement does not afford you any rights with respect to
the management and/or operation of New LP.  You shall hold the title and
position set forth in Exhibit A and derive your authority solely from such title
or position and not solely from your status as a partner of New LP.

5. Termination; Resignation.

(a) You acknowledge and agree that New LP may terminate your service at any time
for any reason, or for no reason at all with or without Cause; provided,
however, that New LP shall provide you with written notice at least ninety days
prior to the date of the termination of your service during which New LP may
elect to place you on paid leave for all or part of such ninety-day period.
During such ninety-day period (whether or not you are put on paid leave), you
shall continue to receive your base draw and benefits, subject to applicable law
and the payment of benefits-related premiums, but shall not receive or
participate in any profit sharing or bonus arrangements or continue to vest in
any equity or other incentive awards, other than as provided in Section 3(c)
above or pursuant to the terms of such awards.

 

--------------------------------------------------------------------------------

 

(b) Notwithstanding the foregoing, you acknowledge and agree that New LP may
terminate your services hereunder for Cause and such termination shall be
effective immediately.  For purposes of this Partner Agreement, “Cause” means
the occurrence or existence of any of the following: (i) (w) any material breach
by you of this Partner Agreement or the Non-Competition Agreement, (x) any
material breach by you of any material rules or regulations of New LP applicable
to you that have been provided to you in writing and has a material adverse
effect on the business of New LP, or (y) your deliberate and repeated failure to
perform substantially your duties to New LP; (ii) any act of fraud,
misappropriation, embezzlement or similar conduct by you against New LP; or
(iii) your being convicted (on the basis of a trial or by an accepted plea of
guilty or nolo contendere) of a felony or crime of moral turpitude, or a
determination by a court of competent jurisdiction, by a regulatory body or by a
self-regulatory body having authority with respect to securities laws, rules or
regulations, that you individually have violated any securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) your ability to function
as a Partner, taking into account the services required of you and the nature of
New LP’s business, or (B) the business of New LP.

(c) You agree to provide New LP with written notice of your intention to
terminate your service with New LP at least ninety days prior to the date of
such termination (the “Notice Period”).  Written notice pursuant to this Section
5(c) shall be provided to either of the Chief Executive Officer or Chief
Operating Officer of New LP.  During the Notice Period, you shall perform any
and all duties as directed by New LP, in its sole discretion.  New LP, in its
sole discretion, may waive all or any portion of the Notice Period, in which
case the Garden Leave Period (as defined below) shall commence on the day
following the conclusion of the Notice Period as so revised.  

(d) At New LP’s sole discretion, you may be placed on garden leave status for a
period commencing on the day following the conclusion of the Notice Period and
continuing for ninety days thereafter (the “Garden Leave Period”).  During the
Garden Leave Period, you shall continue to receive your base draw and benefits,
subject to the payment of related premiums, but shall not receive or participate
in any profit sharing or bonus arrangements or continue to vest in any equity
awards, other than as provided in Section 3(c) above or pursuant to the terms of
such awards. During the Garden Leave Period, you shall not be required to carry
out any duties for or on behalf of New LP.  You agree that you will not enter
into any employment or other business relationship prior to the conclusion of
the Garden Leave Period.  New LP, in its sole discretion, may waive all or any
portion of the Garden Leave Period.  If the Garden Leave Period is waived in its
entirety, your termination shall become effective as of the end of the Notice
Period; if the Garden Leave Period is waived in part, your termination shall
become effective at the end of the so modified Garden Leave Period.  

(e) The provisions of Sections 5(c) and 5(d) shall not be applicable in
instances in which your service with New LP is terminated by New LP with or
without Cause or you resign with Good Reason.

 

--------------------------------------------------------------------------------

 

6. Representations, Warranties and Covenants.  

(a) You represent and warrant, as of the date hereof and as of the Closing, as
follows:

(i) This Partner Agreement, the Governing Agreements and the other agreements
(other than the Transaction Agreement and related agreements) between you or any
of your affiliates, on the one hand, and New LP, on the other (such Governing
Agreements and such other agreements being herein collectively called the “Other
Business Agreements”), constitute valid and binding obligations of you and your
affiliates, enforceable against you or any of your affiliates in accordance with
the terms of this Partner Agreement and the Other Business Agreements, as
applicable.

(ii) Other than (x) general obligations to maintain confidentiality consistent
with your fiduciary and other executive duties, (y) in respect of any other
agreement a copy of which you have provided to New LP or any with the
Partnership or its affiliates, and (z) any obligations to maintain
confidentiality specified in any Employer-affiliated Entity’s employment
agreements, you are not subject to:

1. any restrictive covenants, including, without limitation, relating to
competition, solicitation or confidentiality, arising from any agreement, oral,
written or otherwise, between you and any Other Person (as defined below); or

2. any agreement, oral, written or otherwise, between you and any Other Person,
or any common law, statutory or fiduciary duty owed to any Other Person, that
will in any way (I) materially compromise, limit or restrict your ability to
perform your duties commencing as of the Closing on behalf of all New LP
Entities pursuant to this Partner Agreement or any Other Business Agreement,
(II) purport to bind contractually or otherwise any of the New LP Entities, or
(III) subject any New LP Entity (or any partner, member, affiliate, officer or
employee of any of the foregoing) to any liability of any kind or to any claim
by any Other Person.

“Other Person” means any corporation, partnership, limited liability company,
sole proprietorship or other person, entity or association (other than a New LP
Entity), including, without limitation, any Employer-affiliated Entity (as
defined below).  “Employer-affiliated Entity” means, collectively, any Past or
Present Employer (as defined below) and any corporation, partnership, limited
liability company, sole proprietorship or other person, entity or association
that is an affiliate, subsidiary, predecessor or successor of any Past or
Present Employer.  “Past or Present Employer” means any corporation,
partnership, limited liability company, sole proprietorship or other person,
entity or association with which you have or have had any employment,
partnership, limited liability company, consulting or similar business
relationship or of which you are or have been an officer or director.  

(iii) None of (A) the execution, delivery and performance of this Partner
Agreement or any of the Other Business Agreements, (B) the consummation of the
transactions contemplated hereby or thereby or (C) compliance by you with any of
the provisions hereof or

 

--------------------------------------------------------------------------------

 

thereof will (x) (I) violate or conflict with, or result in a breach of, or
default under, any restrictive covenants of any Employer-affiliated Entity’s
employment agreements, employee handbooks, benefit plans and similar instruments
to which you are or were subject directly prohibiting competition with such
Employer-affiliated Entity, solicitation of its clients or solicitation and/or
hiring of its employees (collectively referred to herein as “Employer-affiliated
Entity Restrictive Provisions”), to which you are a party, or by which you or
any of your properties or assets may be bound or affected (including, without
limitation, any agreement with, or any common law, statutory or fiduciary duty
owed to, any Employer-affiliated Entity), or (II) subject any New LP Entity (or
any partner, member, affiliate, officer or employee of any of the forgoing) to
any liability of any kind or to any claim by any Other Person; (y) result in a
violation of any law, statute, rule, regulation, order, writ, injunction or
decree applicable to you or to your properties or assets; or (z) require any
consent or approval by, or any notification of, or filing with, any person
(including any Employer-affiliated Entity, governmental body or self-regulatory
organization).  

(iv) There are no actions, suits, governmental or self-regulatory
investigations, claims or other legal proceedings pending or, to your knowledge,
threatened against you.

(v) To your knowledge, you have all of the proper and necessary licenses
(regulatory or otherwise) to conduct your business activities contemplated by
this Partner Agreement.

(b) You covenant and agree that you will at all times (i) perform your
obligations under this Partner Agreement and the Other Business Agreements in a
manner consistent with: (I) your obligations under all other agreements to which
you are a party, or by which you or any of your properties or assets may be
bound or affected (including, without limitation, any agreement with any
Employer-affiliated Entity), and (II) any other legal obligations or duties to
any Other Person (including without limitation, any common law, statutory or
fiduciary duties owed to any Other Person), (ii) act in good faith in a manner
that you reasonably believe to be in New LP’s best interests; and (iii) remain
in full compliance with all Employer-Affiliated Entity Restrictive Provisions to
which you are subject.

(c) New LP represents and warrants that the Partner Agreement and Other Business
Agreements constitute valid and binding obligations of New LP and its
affiliates, enforceable against New LP and its affiliates in accordance with the
terms thereof.  

7. Arbitration; Venue.  Any dispute, controversy or claim between you and New
LP, or any of its respective members, partners, officers, employees or agents,
arising out of or concerning the provisions of this Partner Agreement, your
service with New LP or otherwise concerning any rights, obligations or other
aspects of your relationship with New LP, shall be finally resolved in
accordance with the provisions of Section VII of the Non-Competition
Agreement.  Without limiting the foregoing, you acknowledge that a violation on
your part of this Partner Agreement would cause irreparable damage to New
LP.  Accordingly, you agree that New LP will be entitled to injunctive relief
for any actual or threatened violation of this Partner Agreement in addition to
any other remedies it may have.

 

--------------------------------------------------------------------------------

 

8. Confidentiality.  You agree not to disclose to or discuss with any person
(including any partner or employee of New LP), other than New LP’s Chief
Executive Officer, Chief Financial Officer or General Counsel, members of New
LP’s financial, human resources, legal, tax and accounting staff who participate
in the preparation or ongoing administration of this Partner Agreement, and
other persons designated by New LP’s Chief Executive Officer or Chief Financial
Officer, any information relating to the contents or subject matter of this
Partner Agreement or of any Governing Agreement that may be furnished to you in
connection herewith, except (i) to the extent reasonably necessary or
appropriate to perform your duties and responsibilities hereunder, including,
without limitation, furthering the interests of New LP and/or developing new
business for New LP (provided, that information relating to the economic terms
and conditions of this Partner Agreement will not be so used by you without the
prior consent of New LP’s Chief Executive Officer or Chief Financial Officer),
(ii) to the extent reasonably necessary to enforce your rights hereunder, (iii)
to the extent already disclosed by New LP or its affiliates in any publicly
available filings with the Securities and Exchange Commission, (iv) with the
prior written consent of New LP’s Chief Executive Officer or Chief Financial
Officer, (v) as required by law, regulation or legal process or by any
regulatory or self-regulatory organization having jurisdiction,  and (vi) that
the contents of this Partner Agreement may be disclosed to your counsel, spouse
and/or tax, accounting and financial advisors; provided, that you undertake that
such counsel, spouse and tax, accounting and financial advisors will comply with
the restrictions set forth in this Section 8.  Without limiting the generality
of the foregoing, only the terms of the restrictions referred to in Section I of
the Non-Competition Agreement may be disclosed to any prospective future
employers upon request in connection with your application for employment.  The
foregoing exceptions to the confidentiality provisions of this Section 8 also
shall apply to the confidentiality provisions of Section II.A of the
Non-Competition Agreement.

9. Successors and Assigns.  This Partner Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective predecessors,
successors, assigns, heirs, executors, administrators and personal
representatives, and each of them, whether so expressed or not, and to the
extent provided herein, the affiliates of the parties and New LP (and, moreover,
New LP may assign this Partner Agreement to any person or entity that holds or
acquires all of substantially all of the business in which you are then
assigned).  This Partner Agreement is not assignable by you without the prior
written consent of New LP, and any attempted assignment of this Partner
Agreement, without such prior written consent, shall be void.

10. Entire Agreement.  This Partner Agreement (including the schedules hereto,
which are incorporated herein by reference and made a part hereof), embodies the
complete agreement and understanding between the parties (or between you and the
Partnership or any of its affiliates or agents) with respect to the subject
matter hereof and thereof and supersedes and terminates any prior
understandings, agreements, schedules, analyses or representations, written or
oral, which may have related to the subject matter hereof or thereof in any way.

11. No Implied Duty.  Neither the New LP Entities nor any of their members,
partners or affiliates will be under any duty, express or implied, of any kind
or nature whatsoever (including, without limitation, any implied duty of good
faith and fair dealing) to have revenues, earnings, income or carried interest
distributions of any particular amount or at any particular level such that you
will be entitled to compensation, earnings, income or distributions of any
particular

 

--------------------------------------------------------------------------------

 

amount, to cause any amount to be available for distribution to any person, or
to distribute any amount to any person, or to maintain your profit sharing
percentage at, or raise your profit sharing percentage to, any level, or to
retain you as a member or partner of any New LP Entity for any period of time or
through any particular date that may be necessary to entitle you to receive any
amount.

12. Headings.  The section headings in this Partner Agreement are for
convenience of reference only and shall in no event affect the meaning or
interpretation of this Partner Agreement.

13. Modification or Waiver in Writing.  This Partner Agreement may not be
modified or amended except by a writing signed by each of the parties
hereto.  No waiver of this Partner Agreement or of any promises, obligations or
conditions contained herein shall be valid unless in writing and signed by the
party against whom such waiver is to be enforced.  No delay on the part of any
person in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any person of any such
right, remedy or power, nor any single or partial exercise of any such right,
remedy or power, preclude any further exercise thereof or the exercise of any
other right, remedy or power.

14. New LP Partnership Agreement.  This Partner Agreement shall be treated as
part of the New LP Partnership Agreement for purposes of Section 761(c) of the
Internal Revenue Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the
Treasury Regulations.  Unless otherwise determined by New LP, (a) the amounts
payable hereunder shall be paid to you in your capacity as a member or partner
of one or more applicable New LP Entities and shall be appropriately reflected
on your IRS Schedule(s) K-1 and (b) the parties do not intend to create an
employer-employee relationship hereby and no amounts payable hereunder shall be
treated as compensation paid to an employee for tax purposes.  You covenant and
agree that you will pay all U.S. federal, state, local and foreign taxes on the
amounts payable hereunder that are required by law to be paid by you.

15. Governing Law.  This Partner Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State.

16. Counterparts.  This Partner Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes.

 

--------------------------------------------------------------------------------

 

17. Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or via facsimile to the
parties at their respective address (or at such other address for a party as
shall be specified by notice) as follows:

If to New LP:

New Advisory L.P.

345 Park Avenue

New York, N.Y. 10154

Attention: Chief Operating Officer

If to the Partner:

As set forth in Section 5 of Schedule A attached hereto.

 

 

 

--------------------------------------------------------------------------------

 

WHEREOF, the parties hereto have duly executed this Partner Agreement as of the
date first above written.

 

NEW ADVISORY L.P.

 

 

 

By:

 

NEW ADVISORY GP L.L.C., its general partner

 

 

By: Blackstone Holdings I L.P., as sole member

 

 

By: Blackstone Holdings I/II GP Inc., as general

       partner

 

By:

 

/s/ Laurence A. Tosi

 

 

Name: Laurence A. Tosi

 

 

Title: Chief Financial Officer

 

By:

 

/s/ Ji-Yeun Lee

 

 

(Please sign above)

 

Print Name: Ji-Yeun Lee

 

 

 

 

--------------------------------------------------------------------------------

 

Index of Exhibits

 

Schedule A

 

Additional Terms for Partner Agreement

Schedule B

 

Partner Non-Competition and Non-Solicitation Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A

ADDITIONAL TERMS FOR PARTNER AGREEMENT

 

Name of Partner:

 

Ji-Yeun Lee

 

 

 

(1) Business Group:

 

New LP Advisory Partners

 

 

 

(2) Reporting:

 

Founder or such other person as Founder may designate on or prior to Closing.

 

 

 

(3) Title:

 

Your title shall be Partner of New LP in the New LP Advisory Partners Group.

 

 

 

(4) Location:

 

New LP’s New York office, subject to necessary travel in connection with the
performance of your responsibilities.

 

 

 

(5) Contact Information:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule B

Partner Non-Competition and Non-Solicitation Agreement

This Partner Non-Competition and Non-Solicitation Agreement, dated as of October
9, 2014 (the “Non-Competition Agreement”), between New Advisory L.P., a Delaware
limited partnership (together with its subsidiaries and affiliated entities,
“New LP”) and the partner set forth on the signature page hereto (the
“Partner”).

WHEREAS,

(a) The Blackstone Group L.P., a Delaware limited partnership (“Blackstone”) is
effecting, through New LP, an acquisition (the “Acquisition”) of PJT Capital LP,
a Delaware limited partnership (the “Partnership”);

(b) The Partner acknowledges and agrees that it owns, or will own, equity
interests in the Partnership and, as a result, will materially benefit from the
occurrence of the Acquisition;    

(c) The Partner acknowledges and agrees that it is essential to the success of
New LP that New LP be protected by non-competition and non-solicitation
agreements that will be entered into by such Partner and other Partners of New
LP;

(d) The Partner acknowledges and agrees that New LP would suffer significant and
irreparable harm from such Partner competing with New LP;

(e) The Partner acknowledges and agrees that in the course of such Partner’s
service with New LP, such Partner has been and will be provided with
Confidential Information (as hereinafter defined) of New LP, and has been and
will be provided with the opportunity to develop relationships with investors
and clients, prospective investors and clients, employees and other agents of
New LP, and such Partner further acknowledges that such Confidential Information
and relationships are extremely valuable assets in which New LP has invested and
will continue to invest substantial time, effort and expense; and

(f) The Partner acknowledges and agrees that New LP, in connection with its
acquisition of the Partnership, has paid good and valuable consideration for the
goodwill of the Partnership and its affiliates and that the Partner has received
a portion of such good and valuable consideration;

NOW, THEREFORE, for good and valuable consideration, the Partner and New LP
hereby covenant and agree to the following restrictions which such Partner
acknowledges and agrees are reasonable and necessary to protect the legitimate
business interests of New LP and which will not unnecessarily or unreasonably
restrict such Partner’s professional opportunities should his or her service
with New LP terminate:

 

--------------------------------------------------------------------------------

 

I. Non-Competition and Non-Solicitation Covenants

A. Non-Competition.  The Partner shall not, directly or indirectly, during such
Partner’s service with New LP, and for a period ending on the later of (x) two
and one half years following the “Closing” (as defined in the Partner Agreement)
and (y) one year following (i) the termination by New LP of such Partner’s
service pursuant to Sections 5(a) or 5(b) of the Partner Agreement, or (ii) the
commencement of such Partner’s Garden Leave Period pursuant to Section 5(d) of
the Partner Agreement, associate (including, but not limited to, association as
a sole proprietor, owner, employer, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Business or any of the affiliates, related entities,
successors or assigns of any Competitive Business; provided, however, that with
respect to the equity of any Competitive Business which is or becomes publicly
traded, such Partner’s ownership as a passive investor of less than 3% of the
outstanding publicly traded stock of a Competitive Business shall not be deemed
a violation of this Non-Competition Agreement; provided further that if such
Partner’s service with New LP is terminated without Cause by New LP or the
Partner resigns with Good Reason, then the foregoing period of time will be
reduced to (x) 120 days and (y) 90 days rather than (x) two and one half years
and (y) one year.  For purposes of this Non-Competition Agreement, “Competitive
Business” means any business, in any geographical or market area where New LP
conducts business or provides products or services, that competes with the
business of New LP, including any business in which New LP engaged during the
term of such Partner’s service and any business that New LP was actively
considering conducting at the time of such Partner’s termination of service and
of which such Partner has, or reasonably should have, knowledge.

B. Non-Solicitation of Clients/Investors.  The Partner shall not, directly or
indirectly, during such Partner’s service with New LP, and for a period ending
on the later of (x) two and one half years following the Closing and (y) two
years following (i) the termination by New LP of such Partner’s service pursuant
to Sections 5(a) or 5(b) of the Partner Agreement, or (ii) the commencement of
such Partner’s Garden Leave Period pursuant to Section 5(d) of the Partner
Agreement, (a) solicit, or assist any other individual, person, firm or other
entity in soliciting, the business of any Client or Prospective Client for or on
behalf of an existing or prospective Competitive Business; (b) perform, provide
or assist any other individual, person, firm or other entity in performing or
providing, services similar to those provided by New LP, for any Client or
Prospective Client; or (c) impede or otherwise interfere with or damage (or
attempt to impede or otherwise interfere with or damage) any business
relationship and/or agreement between New LP and a Client or Prospective Client.

1. For purposes of this Non-Competition Agreement, “Client” shall mean any
person, firm, corporation or other organization whatsoever for whom New LP
provided services  with respect to whom the Partner, individuals reporting to
such Partner or individuals over whom such Partner had direct or indirect
responsibility, had personal contact or dealings on New LP’s behalf during the
three-year period immediately preceding such Partner’s termination of
service.  “Prospective Client” shall mean any person, firm, corporation or other
organization whatsoever with whom New LP has had any negotiations or discussions
regarding the possible engagement of business or the performance of business
services within the eighteen months preceding such Partner’s termination of
service with New LP with respect to whom such Partner had personal contact or
dealing on New LP’s behalf during such eighteen-month period.

 

--------------------------------------------------------------------------------

 

2. For purposes of this Section I.B., “solicit” means to have any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any individual, person, firm or
other entity, in any manner, to take or refrain from taking any action.

C. Non-Solicitation of Employees/Consultants.  The Partner shall not, directly
or indirectly, during such Partner’s service with New LP, and for a period
ending on the later of (x) two and one half years following the Closing and (y)
two years following (i) the termination by New LP of such Partner’s service
pursuant to Sections 5(a) or 5(b) of the Partner Agreement or (ii) the
commencement of such Partner’s Garden Leave Period pursuant to Section 5(d) of
the Partner Agreement, solicit, employ, engage or retain, or assist any other
individual, person, firm or other entity in soliciting, employing, engaging or
retaining, (a) any employee or other agent of New LP, including, without
limitation, any former employee or other agent of New LP who ceased working for
New LP within the twelve-month period immediately preceding or following the
date on which such Partner’s service with New LP terminated, (b) prior to the
second anniversary of the Closing, any employee or other agent of Blackstone and
its affiliates, including, without limitation, any former employee or other
agent of Blackstone and its affiliates who ceased working for Blackstone and its
affiliates within the twelve-month period prior to such solicitation, or (c) any
consultant or senior adviser that such Partner knows is under contract with New
LP.  For purposes of this Section I.C., “solicit” means to have any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any person or entity, in any
manner, to terminate their employment or business relationship with New LP (or,
as applicable, Blackstone and its affiliates), or recommending or suggesting
(including by identifying a person or entity to a third party) that a third
party take any of the foregoing actions.

D. Waiver of Garden Leave Period.  In the event that New LP waives all of the
Partner’s Garden Leave Period pursuant to Section 5(d) of the Partner Agreement,
the restrictive periods set forth in this Section I which are intended to begin
upon the commencement of such Partner’s Garden Leave Period shall commence
instead upon the termination of the Notice Period required under Section 5(c) of
the Partner Agreement (as such Notice Period may be modified as a result of any
waiver thereof by New LP).

II. Confidentiality, Work Product & Intellectual Property

A. The Partner expressly agrees, at all times, during and subsequent to such
Partner’s service with New LP, to maintain the confidentiality of, and not to
disclose to or discuss with, any person any Confidential Information (as
hereinafter defined), except (i) to the extent reasonably necessary or
appropriate to perform such Partner’s duties and responsibilities as a Partner
including, without limitation, furthering the interests of New LP and/or
developing new business for New LP (provided that Confidential Information
relating to (x) personnel matters related to any present or former employee,
partner or member of New LP (including such Partner himself or herself),
including compensation and investment arrangements, or (y) the financial
structure, financial position or financial results of the New LP Entities, shall
not be so used without the prior consent of New LP), (ii) with the prior written
consent of New LP, (iii) to Partner’s counsel, spouse and/or tax, accounting and
financial advisors; provided, that Partner undertakes that such counsel, spouse
and tax, accounting and financial advisors will comply with

 

--------------------------------------------------------------------------------

 

the restrictions set forth in this Section II, or (iv) as otherwise required by
law, regulation or legal process or by any regulatory or self-regulatory
organization having jurisdiction; provided that a copy of the provisions set
forth in Section I may be disclosed to a Partner’s prospective future employers
upon request in connection with such Partner’s application for employment.  

B. For purposes of this Non-Competition Agreement, “Confidential Information”
means information concerning the business, affairs, operations, strategies,
policies, procedures, organizational and personnel matters related to any
present or former employee, partner or member of New LP (including the Partner
himself or herself), including compensation and investment arrangements, terms
of agreements, financial structure, financial position, financial results or
other financial affairs, actual or proposed transactions or investments,
investment results, existing or prospective clients or investors, computer
programs or other confidential information related to the business of New LP or
to its members, actual or prospective clients or investors (including funds
managed by affiliates of New LP), their respective portfolio companies or other
third parties.  Such information may have been or may be provided in written or
electronic form or orally.  All of such information, from whatever source
learned or obtained and regardless of New LP’s connection to the information, is
referred to herein as “Confidential Information.”  Confidential Information
excludes information that has been made generally available to the public
(although it does include any confidential information received by New LP from
any clients), but information that when viewed in isolation may be publicly
known or can be accessed by a member of the public will still constitute
Confidential Information for these purposes if such information has become
proprietary to New LP through New LP’s aggregation or interpretation of such
information.  Without limiting the foregoing, Confidential Information includes
any information, whether public or not, which (1) represents, or is aggregated
in such a way as to represent, or purport to represent, all or any portion of
the investment results of, or any other information about the investment “track
record” of, (a) New LP, (b) a business group of New LP, (c) one or more funds
managed by New LP, or (d) any individual or group of individuals during their
time at New LP, or (2) describes an individual’s role in achieving or
contributing to any such investment results.

C. All work developed by you in the course of your engagement as a Partner of
New LP is owned exclusively by New LP, including but not limited to, written
materials, inventions, ideas, documentation, reports, processes, publications
and research results (collectively, “New LP Work Product”), and you agree not to
duplicate in any manner whatsoever any New LP Work Product, other than in the
ordinary course of your work for New LP.  You hereby assign, to the maximum
extent permitted by applicable law, all rights and intellectual property rights
in New LP Work Product (including rights under patent, industrial property,
copyright, trademark, trade secret, unfair competition and related laws) to New
LP to the extent ownership of any such rights does not vest originally in New
LP.  You shall take all requested actions and execute all requested documents at
New LP’s expense (but without further remuneration) to assist New LP in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of New LP’s rights in the New LP Work Product.  If New LP is
unable for any other reason to secure your signature on any document for this
purpose, then you hereby irrevocably designate and appoint New LP and its Chief
Legal Officer or designee as your agent and attorney in fact, to act for and in
your behalf and stead to execute such document and do all other lawfully
permitted acts in connection with the foregoing. In the event that your
engagement as a Partner of New LP is terminated for any reason, you will return
to New LP any New LP Work Product

 

--------------------------------------------------------------------------------

 

or copies thereof, as well as any documents, lists, computer-generated material,
computer files or information in whatever form that the you have either received
from New LP or have prepared for New LP during the course of your engagement as
a Partner of New LP.

III. Non-Disparagement  

The Partner agrees that, during and at any time after such Partner’s service
with New LP, such Partner will not, directly or indirectly, through any agent or
affiliate, make any disparaging comments or criticisms (whether of a
professional or personal nature) to any individual or other third party
(including without limitation any present or former member, partner or employee
of New LP) or entity regarding New LP (or the terms of any agreement or
arrangement of any New LP entity) or any of their respective affiliates,
members, partners or employees, or regarding such Partner’s relationship with
New LP or the termination of such relationship which, in each case, are
reasonably expected to result in material damage to the business or reputation
of New LP or any of its affiliates, members, partners or employees.

IV. Remedies

A. Injunctive Relief.  The Partner acknowledges and agrees that New LP’s remedy
at law for any material breach of the restrictive covenants herein would be
inadequate and that for any material breach of such covenants, New LP, in
addition to other remedies as may be available to it at law or in equity, or as
provided for in this Non-Competition Agreement, shall be entitled to an
injunction, restraining order or other equitable relief, without the necessity
of posting a bond, restraining such Partner from committing or continuing to
commit any violation of such covenants.  The Partner agrees that proof shall not
be required that monetary damages for material breach of the provisions of this
Non-Competition Agreement would be difficult to calculate and that remedies at
law would be inadequate.

B. Forfeiture of Founder Units and Founder Earn Out Units.  In the event of any
breach of the non-compete, non-solicitation or non-interference covenants in
Sections I.A., I.B. and I.C. of this Non-Competition Agreement that are not
cured within 30 days following written notice specifying any such breach in
reasonable detail any of your Founder Units and Founder Earn-Out Units that are
either unvested or have been vested for a period of two years or less will
automatically be forfeited.

C. Forfeiture of Other Equity Interests.  In the event of any breach of this
Non-Competition Agreement, the Partner Agreement or any limited liability
company agreement, partnership agreement or other governing document of New LP
to which such Partner is a party, or any termination for Cause (as defined in
Section 5 of the Partner Agreement) of such Partner’s services other than with
respect to the Founder Units and Founder Earn-Out Units, (i) such Partner shall
no longer be entitled to receive payment of any amounts that would otherwise be
payable to such Partner following such Partner’s withdrawal as a Partner, member
or partner, as the case may be, of New LP (including, without limitation, return
of such Partner’s capital contributions), (ii) all of such Partner’s remaining
Partner, member, partner or other interests (including, without limitation,
carried interests) in New LP (whether vested or unvested and whether delivered
or not yet delivered) shall immediately terminate and be null and void, (iii)
all of the securities of New LP (whether vested or unvested and whether
delivered or not yet

 

--------------------------------------------------------------------------------

 

delivered) held by or to be received by such Partner or such Partner’s personal
planning vehicle(s) shall be forfeited, (iv) no further such interests or
securities will be awarded to such Partner, and (v) all unrealized gains (by
investment) related to such Partner’s side-by-side investments will be
forfeited.

V. Amendment; Waiver

A. This Non-Competition Agreement may not be modified as to a Partner other than
by a written agreement executed by such Partner and New LP, nor may any
provision hereof be waived other than by a writing executed by New LP.  

B. The waiver by New LP of any particular default by a Partner or any employee
of New LP, shall not affect or impair the rights of New LP with respect to any
subsequent default of the same or of a different kind by such Partner or any
employee of New LP; nor shall any delay or omission by New LP to exercise any
right arising from any default by such Partner affect or impair any rights that
New LP may have with respect to the same or any future default by such Partner
or any employee of New LP.

VI. Governing Law

This Non-Competition Agreement and the rights and duties hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of New York.

VII. Resolution of Disputes; Submission to Jurisdiction; Waiver of Jury Trial
and Class Action

A. Any and all disputes, whether against New LP or any of its respective
members, partners, officers, employees or agents, which cannot be settled
amicably, including any ancillary claims of any party, arising out of, relating
to or in connection with the validity, negotiation, execution, interpretation,
performance or non-performance of the Partner Agreement, including this
Non-Competition Agreement (including the validity, scope and enforceability of
this arbitration provision) or otherwise relating to New LP (including, without
limitation, any claim of discrimination in connection with such Partner’s tenure
as a Partner, partner or member of New LP or any aspect of any relationship
between such Partner and New LP or any termination of such Partner’s services as
such member or partner or of any aspect of any relationship between such Partner
and New LP) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce.  If the parties to the dispute fail to
agree on the selection of an arbitrator within thirty days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment.  The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language.  Performance under this Non-Competition Agreement shall
continue if reasonably possible during any arbitration proceedings.

Notwithstanding the provisions of this Section VII, New LP may bring an action
or special proceeding in any court of competent jurisdiction for the purpose of
compelling a party to arbitrate, seeking temporary or preliminary relief in aid
of an arbitration hereunder and/or enforcing an arbitration award and, for the
purposes of this Section VII.A, the Partner (i) expressly consents to the
application of this Section to any such action or proceeding, (ii) agrees

 

--------------------------------------------------------------------------------

 

that proof shall not be required that monetary damages for breach of the
provisions of this Non-Competition Agreement would be difficult to calculate and
that remedies at law would be inadequate, and (iii) irrevocably appoints the
Chief Legal Officer of New LP as such Partner’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such Partner of any such service of
process, shall be deemed in every respect effective service of process upon such
Partner in any such action or proceeding.

B. THE PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION VII.A, OR ANY JUDICIAL PROCEEDING
ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR
RELATING TO OR CONCERNING THIS NON-COMPETITION AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration or to confirm an arbitration award.  The parties acknowledge that
the forum designated by this Section VII.B will have a reasonable relation to
this Non-Competition Agreement, and to the parties’ relationship with one
another.

C. The Partner hereby waives, to the fullest extent permitted by applicable law,
any objection which such Partner now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in Sections VII.A and VII.B and
agrees not to plead or claim the same.  The Partner further waives, to the
fullest extent permitted by applicable law, any right that may exist to a jury
trial or to participation as a member of a class in any proceeding.

D. The Partner hereby agrees that such Partner shall not, nor shall such Partner
allow anyone acting on such Partner’s behalf to, subpoena or otherwise seek to
gain access to any financial statements or other confidential financial
information relating to New LP, or any of its respective members, partners,
officers, employees or agents, except as specifically permitted by the terms of
this Non-Competition Agreement or by the provisions of any limited liability
company agreement, partnership agreement or other governing document of New LP
to which such Partner is a party; provided, that in any proceeding referred to
in this Section VII, the Partner shall have the right to use firm financial
statements previously provided to such Partner to the extent expressly provided
in Section II of this Non-Competition Agreement.

VIII. Entire Agreement

This Non-Competition Agreement contains the entire agreement between the parties
with respect to the subject matter herein and supersedes all prior oral and
written agreements between the parties pertaining to such matters.

IX. Severability

If any provision of this Non-Competition Agreement shall be held or deemed to be
invalid, illegal or unenforceable in any jurisdiction for any reason, the
invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other

 

--------------------------------------------------------------------------------

 

jurisdiction or in any other case or of rendering any other provisions herein
unenforceable, but the invalid provision shall be substituted with a valid
provision which most closely approximates the intent and the economic effect of
the invalid provision and which would be enforceable to the maximum extent
permitted in such jurisdiction or in such case.

IX. Conditionality

The terms and conditions of this Non-Competition Agreement shall be conditioned
upon the consummation of the Closing.  If the “Transaction Agreement” (as
defined in the Partner Agreement) is terminated prior to the Closing, then no
person shall have any obligation or rights under this Noncompetition Agreement.

Remainder of Page Intentionally Left Blank

 

 

 

 

--------------------------------------------------------------------------------

 

WHEREOF, the parties hereto have duly executed this Partner Non-Competition and
Non-Solicitation Agreement as of the date first above written.

 

NEW ADVISORY L.P.

 

 

 

By:

 

NEW ADVISORY GP L.L.C., its general partner

 

 

By: Blackstone Holdings I L.P., as sole member

 

 

By: Blackstone Holdings I/II GP Inc., as general

       partner

 

By:

 

/s/ Laurence A. Tosi

 

 

Name: Laurence A. Tosi

 

 

Title: Chief Financial Officer

Agreed and accepted as of the date

first above written:

 

By:

 

/s/ Ji-Yeun Lee

 

 

(Please sign above)

 

Print Name: Ji-Yeun Lee

 

 

 